            Case 3:14-cr-00175-WHA Document 1345 Filed 03/17/21 Page 1 of 3




 1   JENNER & BLOCK LLP
     Reid J. Schar (pro hac vice)
 2   RSchar@jenner.com
     353 N. Clark Street
 3
     Chicago, IL 60654-3456
 4   Telephone: +1 312 222 9350
     Facsimile: +1 312 527 0484
 5
     CLARENCE DYER & COHEN LLP
 6   Kate Dyer (Bar No. 171891)
     kdyer@clarencedyer.com
 7   899 Ellis Street
 8   San Francisco, CA 94109-7807
     Telephone: +1 415 749 1800
 9   Facsimile: +1 415 749 1694

10   CRAVATH, SWAINE & MOORE LLP
     Kevin J. Orsini (pro hac vice)
11   korsini@cravath.com
12   825 Eighth Avenue
     New York, NY 10019
13   Telephone: +1 212 474 1000
     Facsimile: +1 212 474 3700
14
     Attorneys for Defendant PACIFIC GAS AND ELECTRIC
15   COMPANY
16
                               UNITED STATES DISTRICT COURT
17                            NORTHERN DISTRICT OF CALIFORNIA
                                  SAN FRANCISCO DIVISION
18

19
     UNITED STATES OF AMERICA,                      Case No. 14-CR-00175-WHA
20
                                    Plaintiff,      ADMINISTRATIVE MOTION OF
21                                                  PACIFIC GAS AND ELECTRIC
                                                    COMPANY TO FILE UNDER SEAL
22          v.                                      PORTIONS OF PRIOR SUBMISSIONS
23                                                  Judge: Hon. William Alsup
     PACIFIC GAS AND ELECTRIC COMPANY,
24
                                    Defendant.
25

26

27

28
                  ADMINISTRATIVE MOTION OF PACIFIC GAS AND ELECTRIC COMPANY
                       TO FILE UNDER SEAL PORTIONS OF PRIOR SUBMISSIONS
                                    Case No. 14-CR-00175-WHA
             Case 3:14-cr-00175-WHA Document 1345 Filed 03/17/21 Page 2 of 3




 1                  Pursuant to Criminal Local Rule 56-1, Pacific Gas and Electric Company

 2   (“PG&E”) respectfully submits this Administrative Motion to File Under Seal (the

 3   “Administrative Motion”).

 4                  PG&E makes the following statement in support of its Administrative Motion:

 5                  1. Counsel for PG&E has reviewed and complied with Civil Local Rule 79-5 and

 6   Criminal Local Rule 56-1, which require that if a document or portion thereof is sealable,

 7   counsel seeking to file the document or portion of the document under seal must file and serve an

 8   administrative motion for a sealing order, accompanied by a declaration establishing that the

 9   materials are sealable.

10                  2. PG&E seeks to submit under seal redacted portions of documents produced in

11   response to Question 19 of the Court’s Request for Follow Up by PG&E Concerning Its

12   October 26 Submission (see Dkts. 1256, 1265), and documents produced in response to the

13   Court’s Request for Further Responses (see Dkt. 1300) (collectively, the “PG&E Responses”).

14   Specifically, PG&E seeks to redact for safety reasons personally identifying information

15   contained in these documents, including but not limited to, names, job titles, addresses, telephone

16   numbers, email addresses and account numbers, of PG&E employees, contractors and customers

17   contained within the documents.

18                  3. Criminal Local Rule 56-1 provides that a sealing order may issue where

19   information, if made available to the public, would compromise the safety of a person. See

20   Criminal Local Rule 56-1(b) and Commentary.

21                  4. PG&E believes that the safety of the PG&E employees and contractors and the

22   safety of their family members, as well as the safety and privacy of its customers, could be

23   compromised if their names, job titles, and roles are made publicly available as part of the PG&E

24   Responses.

25                  5. As set forth in the Dyer Declaration, PG&E has observed a dramatic increase

26   in the number of workplace violence events from customers towards employees, including

27

28                                                 2
                   ADMINISTRATIVE MOTION OF PACIFIC GAS AND ELECTRIC COMPANY
                          TO FILE UNDER SEAL PORTIONS PRIOR SUBMISSIONS
                                      Case No. 14-CR-00175-WHA
             Case 3:14-cr-00175-WHA Document 1345 Filed 03/17/21 Page 3 of 3




 1   during PSPS events. In addition, PG&E executives who have spoken publicly on behalf of

 2   PG&E with respect to its wildfire mitigation efforts have received death threats.

 3                  6. State regulations also limit public disclosure of PG&E customers’ personal

 4   information, including their names, addresses and contact information. See, e.g., Cal. Civ. Code

 5   §§ 1798, et seq. (regulating collection, maintenance and dissemination of personal information

 6   by state agencies); Cal. Gov’t Code § 6255 (authorizing state agencies to withhold records from

 7   disclosure under California Public Records Act where “on the facts of the particular case, the

 8   public interest served by not disclosing the record clearly outweighs the public interest served by

 9   disclosure of the record”); CPUC Decision No. 14-05-016 (May 5, 2014) at 33-34 (requiring

10   PG&E customer usage data to be made publicly available only in an aggregated, anonymized

11   manner).

12                  7. PG&E seeks to redact the names, addresses and contact information of its

13   customers from the documents produced with the PG&E Responses to maintain consistency with

14   these state regulations and to maintain its customers’ privacy.

15
     Dated: March 17, 2021                                  Respectfully Submitted,
16                                                          JENNER & BLOCK LLP
                                                            Reid J. Schar (pro hac vice)
17

18                                                          CRAVATH, SWAINE & MOORE LLP
                                                            Kevin J. Orsini (pro hac vice)
19
                                                            CLARENCE DYER & COHEN LLP
20

21
                                                   By:      ______________________________
22                                                           Kate Dyer (Bar No. 171891)

23                                                          Attorneys for Defendant PACIFIC GAS
                                                            AND ELECTRIC COMPANY
24

25

26

27

28                                                 3
                   ADMINISTRATIVE MOTION OF PACIFIC GAS AND ELECTRIC COMPANY
                          TO FILE UNDER SEAL PORTIONS PRIOR SUBMISSIONS
                                      Case No. 14-CR-00175-WHA
